IN THE UNITED STATES COURT OF APPEALS

                    FOR THE FIFTH CIRCUIT
                       _______________

                         m 00-20482
                       _______________



                   BARGECARIB INCORPORATED,

                                              Plaintiff-
                                              Counter Defendant-
                                              Appellant-
                                              Cross-Appellee,

                            VERSUS

       OFFSHORE SUPPLY SHIPS INCORPORATED, in personam,

                                              Defendant-
                                              Counter-Claimant-
                                              Appellee-
                                              Cross-Appellant,

THE M/V SOVEREIGN, her engines, tackle, apparel, etc., in rem,

                                              Defendant-
                                              Counter Claimant-
                                              Appellee.


                  _________________________

         Appeal from the United States District Court
              for the Southern District of Texas
                        m H-97-CV-2321
                   _________________________
                       November 13, 2001
Before BALDOCK,* SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:**



      In this maritime case, now on its second appeal to this court,

the plaintiff, BargeCarib, Inc., appeals the refusal to award dam-

ages for market value or lost profits; Offshore Supply Ships, Inc.,

cross-appeals the determination of liability based on a rule 4(f)

hearing and the failure to award separate damages.                 We have re-

viewed the briefs and applicable portions of the record and have

heard the arguments of counsel.              We conclude that the district

court committed no reversible error.

      The judgment, accordingly, is AFFIRMED.




      *
           Circuit Judge of the Tenth Circuit, sitting by designation.

      **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2